UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1453




In re:   ANTONIO MEDRANO ORTIZ,



                Petitioner.



                On Petition for a Writ of Mandamus.
                         (5:11-hc-02219-BO)


Submitted:   July 26, 2012                  Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Antonio Medrano Ortiz, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antonio Medrano Ortiz petitions for a writ of mandamus

seeking an order to rectify favoritism allegedly exhibited by

the    district     court    in    adjudicating          Ortiz’s      28    U.S.C.   § 2254

(2006) petition.            We conclude that Ortiz is not entitled to

mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.             Kerr    v.    United   States

Dist.    Court,      426    U.S.        394,   402     (1976);       United    States        v.

Moussaoui,     333    F.3d    509,       516-17       (4th    Cir.    2003).     Further,

mandamus     relief    is    available         only    when    the    petitioner       has   a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The relief sought by Ortiz is not available by way of mandamus.

Accordingly,       although        we    grant     leave       to    proceed    in     forma

pauperis,     we     deny    the    petition       for       writ    of    mandamus.         We

dispense     with     oral     argument         because       the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           PETITION DENIED




                                               2